Citation Nr: 1708720	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to a service-connected low back disability.

2. Entitlement to service connection for a cervical spine injury, including as secondary to low back disability.

3. Entitlement to service connection for a brain injury, including as a result of exposure to ionizing radiation.

4. Entitlement to a higher evaluation for hypertensive cardiovascular disease, with headaches, currently rated at the 30 percent level.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, prior to September 9, 2015.

6. Entitlement to an earlier effective date than September 9, 2015, for the grant of service connection for a right lower extremity radiculopathy (sciatic nerve).  

7. Entitlement to an earlier effective date than September 9, 2015, for the grant of service connection for a right lower extremity radiculopathy (femoral nerve).  


REPRESENTATION

Veteran represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to August 1993.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from July 2010 and January 2014 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  In the July 2010 rating decision, the RO denied the Veteran's claim for service connection for a cervical spine disability and a brain injury, and continued a 30 percent disability rating for hypertensive cardiovascular disease.  In the January 2014 rating decision, the RO denied service connection for depression and a TDIU.  

In a September 2015 rating decision, the RO granted a TDIU effective September 9, 2015.  However, there remained the question of TDIU entitlement before that date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of this case, the Board must remand it for further development.  

The VA examinations regarding the issues on appeal are inadequate and new examinations are needed.  

With regard to the Veteran's psychiatric disorder, the Board finds that July 2015 VA examination for mental disorders was insufficient because post-service medical history, indicating prior relevant diagnoses, was overlooked.  As the Veteran's attorney in this matter points out in a December 2016 statement, the July 2015 VA examiner improperly noted that the Veteran had not ever been diagnosed with a mental disorder; when the evidence of record shows some treatment for depression dating back to 1997, more recently observed in June 2012 by a private psychiatrist as depressive disorder, not otherwise specified (NOS).  The examination was based on an inaccurate factual premises and is therefore inadequate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A new examination is needed.

With regard to the Veteran's cervical spine disorder, a more comprehensive medical opinion is needed to clarify its etiology.  The Veteran underwent May 2010 VA examination, which found that he had cervical spine multi-level degenerative disc disease with degenerative joint disease; and that the condition was indicated as not caused by or related to military service, nor caused by or aggravated beyond natural progression by his service-connected thoracolumbar spine condition.  However, salient medical history was overlooked.  Contrary to the medical history cited, the Veteran did have intermittent cervical spine problems more than once since the 1990s.  The Board also observes that the Veteran's service treatment records (STRs) show that he sought out treatment for neck pain, if not on sustained basis.  This information is directly relevant to obtaining a complete opinion, and further (consistent with what the Veteran's attorney has observed), the opinion rationale provided by the May 2010 VA examiner only addressed the subject of secondary service connection, and not did not provide much detail about the additional issue of whether neck problems are directly due to incident of military service.  A new examination is needed.  

Although there is no set amount of time that must pass before a VA examination to become stale, the Board finds that updated findings are needed to determine the current severity of the Veteran's cardiovascular disorder because his most recent examination was conducted in May 2010, nearly seven years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The remaining issues already on appeal must be deferred awaiting the requested development.  The claim for service connection for brain injury may well have claimed symptomatology overlapping with depression, and so decision upon the claim involving a brain injury, and/or head injury cannot be made yet.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also Parker v. Brown, 7 Vet. App. 116 (1994).  A decision upon the TDIU claim must be deferred for a similar reason, as evidence obtained on remand may show whether service-connected disabilities impacted the Veteran's employment capacity during the time period prior to September 9, 2015.  

There is also indication of possible additional VA outpatient and/or inpatient records to obtain from the mid-1990s onward, deemed to be in VA's constructive possession, to be requested.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, in September 2016, the Veteran filed a timely Notice of Disagreement (NOD) to the September 2015 rating decision which granted service connection for radiculopathy of the femoral and sciatic nerves of the right lower extremity.  In his NOD, the Veteran challenged the effective dates assigned.  The Board notes that later in September 2016, the AOJ sent the Veteran a letter acknowledging the NOD and requesting that he select the traditional or Decision Review Officer (DRO) appeals process.  The letter informed the Veteran that if he did not reply within 60 days of the letter, the traditional process would be used.  The AOJ did not issue a Statement of the Case (SOC) with regard to these issues.  On remand, one should be issued as the next step in permitting the Veteran to perfect an appeal to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records from 1996 forward that have not already been associated with the Veteran's claims file.  

2. Schedule the Veteran for VA examination with an appropriate clinician for mental disorders.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should initially determine whether the Veteran has depression or any other psychiatric condition.  Although an independent review of the claims file is required, the examiner's attention is called to history of intermittent findings of depression since the mid-1990s, including a June 2012 private psychiatrist diagnosis.  

For each psychiatric disorder diagnosed, indicate whether the condition at least as likely as not (50 percent or greater probability) was incurred during military service, based on review of documented treatment history and the Veteran's own reported medical history.  

Further indicate whether it is at least as likely as not that a psychiatric disorder was proximately due to or the result of the Veteran's service-connected thoracolumbar spine disorder and/or other service-connected disabilities.  

Further indicate whether it is at least as likely as not that a psychiatric disorder was aggravated beyond its natural progression by the Veteran's service-connected thoracolumbar spine disorder and/or other service-connected disabilities.  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Schedule the Veteran for a VA examination with an appropriate clinician for his cervical spine disability. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should confirm that the Veteran presently has a cervical spine disability -- previously diagnosed as degenerative disc disease, with degenerative joint disease.  Then indicate whether that condition at least as likely as not (50 percent or greater probability) was incurred during military service, based on review of documented treatment history and the Veteran's own reported medical history.  

Although an independent review of the claims file is required, the examiner's attention is called to the intermittent periods of treatment sought for neck problems since the mid-1990s, up until and continuing past year 2006; the September 1981 Service Treatment Record indicating physical therapy exercises given for the neck and shoulder; and the May 2010 examiner's opinion on causation (which provided an opinion rationale, but did not consider full medical history). 

Further indicate whether it is at least as likely as not that a cervical spine disorder was proximately due to or the result of the Veteran's service-connected thoracolumbar spine disorder and/or other service-connected disabilities.  

Further indicate whether it is at least as likely as not that a cervical spine disorder was aggravated beyond its natural progression by the Veteran's service-connected thoracolumbar spine disorder and/or other service-connected disabilities.  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of his cardiovascular condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected hypertensive cardiovascular disease.  In addition, indicate whether based on available medical findings and the Veteran's own report, he has headaches as a consequence of his underlying service-connected cardiovascular disability.  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney 
should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6. Finally, the AOJ should issue a Statement of the Case addressing the issues of entitlement to an earlier effective date than September 9, 2014 for the grant of service connection for right lower extremity radiculopathy (sciatic nerve); and, entitlement to an earlier effective date than September 9, 2015, for the grant of service connection for right lower extremity radiculopathy (femoral nerve).

Only if the Veteran or his attorney submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

